209 F.3d 973 (7th Cir. 2000)
Mario DeGENOVA,  Plaintiff-Appellee,v.Sheriff of DuPage County,  Defendant-Appellant.
No. 98-2455
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 3, 1999Decided April 13, 2000

Appeal from the United States District Court   for the Northern District of Illinois, Eastern Division.  No. 97 C 7208--James B. Moran, Judge.
Before Posner, Chief Judge, and Coffey and Manion,  Circuit Judges.
Manion, Circuit Judge.


1
Mario DeGenova sued the  Sheriff of DuPage County in his official  capacity, claiming a violation of his  constitutional rights pursuant to 42 U.S.C. sec.  1983. The Sheriff moved to dismiss, arguing that  he had Eleventh Amendment immunity. The district  court denied the motion. The Sheriff appeals and  we affirm.

I.

2
Because this appeal comes to us from a motion to  dismiss, we take the following facts from the  complaint and assume them to be true. On October  16, 1996, deputy sheriffs of DuPage County  arrested Mario DeGenova pursuant to an arrest  warrant. DeGenova told the arresting officers  that he suffered from a serious cardiac condition  that required medication. The officers, however,  did not provide DeGenova with medical treatment,  even though they saw him holding his chest and  breathing irregularly. It was not until his  release the following evening that DeGenova was  able to receive medical treatment, and he claims  that, as a result of this delay, he suffered  serious medical harm.


3
DeGenova sued the Sheriff of DuPage County in  his official capacity under sec. 1983,1  alleging that as a result of the Sheriff's  policies for managing the jail, jail officials  neglected his medical condition and thus violated  his Fourth and Fourteenth Amendment rights. The  Sheriff moved to dismiss the official capacity  claim, arguing that he is a State officer when he  manages the jail. The district court denied the  motion, holding that because the Sheriff is a  county official, and not a State official,  Eleventh Amendment immunity does not apply. The  Sheriff appeals. We have jurisdiction over this  interlocutory appeal based on the collateral  order doctrine. Franklin v. Zaruba, 150 F.3d 682,  684 (7th Cir. 1998).

II.

4
The Eleventh Amendment bars suits for damages  against states. U.S. Const. amend. XI. "However,  the Eleventh Amendment does not extend to  counties and similar municipal corporations."  Franklin, 150 F.3d at 684 n. 2. The Sheriff of  DuPage County argues that he is a State officer  when he manages the jail, and thus has Eleventh  Amendment immunity. DeGenova contends, however,  that the Sheriff is a county officer, and thus is  subject to suit. We review this question of law  de novo. Scott v. O'Grady, 975 F.2d 366, 368 (7th  Cir. 1992).


5
In McMillian v. Monroe County, Alabama, 520 U.S. 781 (1997), the Supreme Court considered whether  the Sheriff of Monroe County represented the  State or the county when he acted in a law  enforcement capacity, and thus whether the  Sheriff was entitled to Eleventh Amendment  immunity. The Court began by holding that this is  a question of state law, and that it would defer  considerably to the state court's view on this  issue. McMillian, 520 U.S. at 786. The Court then  considered whether Alabama law provides that the  Sheriff represents the State when he acts in a  law enforcement capacity. The Court reviewed the  Alabama Constitution and Code, and how the  Eleventh Circuit and the Alabama Supreme Court  construed those sources, and held that when an  Alabama Sheriff acts in a law enforcement  capacity, he acts as a State official. Id. at  793. The Court also recognized that since "both  the role of sheriffs and the importance of  counties vary from State to State, there is no  inconsistency created by court decisions that  declare sheriffs to be county officers in one  State, and not in another." Id. at 795, 117 S.CT.1734 .


6
We applied McMillian in Franklin, where an  arrestee sued the DuPage County Sheriff in his  official capacity, alleging that the sheriff's  deputies injured him while he was in their  custody. The DuPage County Sheriff moved to  dismiss the suit based on Eleventh Amendment  immunity, which the district court denied. On  appeal, we considered whether Illinois law  provides that the Sheriff represents the State or  a local governmental entity when he performs law  enforcement duties. Because the Illinois  Constitution states that the Sheriff is a county  officer, and "the Illinois Supreme Court has long  held that sheriffs are county officers,"  Franklin, 150 F.3d at 685, we concluded that the  Sheriff does not act on behalf of the State of  Illinois when he performs general law enforcement  duties. Id. at 686.


7
Like Franklin, this case involves the Sheriff of  DuPage County, but our analysis does not end  there. As the Supreme Court emphasized in  McMillian, whether a sheriff acts for the State  or a local entity is not an "all or nothing"  determination. 520 U.S. at 785. Rather, the  question is whether, when the Sheriff acts in a  particular area or on a particular issue, he acts  for the State or a local entity. Id. In Franklin,  we concluded that the Sheriff is not a State  agent when he performs general law enforcement  duties. But we have also recognized that  sometimes the Sheriff may act on behalf of the  State, as when he executes a judicial Writ of  Assistance. Scott, 975 F.2d at 371. Here, we must  decide whether the Sheriff is an officer for the  State or a local entity when he manages the jail.


8
First of all, we must determine whether Illinois  law provides that the Sheriff has "final  policymaking authority" over the jail. See  McMillian, 520 U.S. at 785. The Illinois Supreme  Court has determined that according to State law,  the Sheriff's policies for jail operations "are  independent of and unalterable by any governing  body." Moy v. County of Cook, 640 N.E.2d 926, 929  (Ill. 1994). Moy noted that the Sheriff of each  county is the warden of the county jail, and has  custody over all of its prisoners. Id.; 730 ILCS  sec. 125/2. And we have held that policies  concerning jail operations "are solely under the  supervision" of the Sheriff as "an independently-  elected constitutional officer." Thompson v.  Duke, 882 F.2d 1180, 1187 (7th Cir. 1989).  Therefore, Illinois sheriffs have final  policymaking authority over jail operations.


9
We must also determine whether Illinois law  provides that sheriffs are policymakers for the  State or a local entity when they manage the  jail. See McMillian, 520 U.S. at 785. Article  VII, sec. 4(c) of the Illinois Constitution  designates the Sheriff as a county officer. See  Scott, 975 F.2d at 370; Moy, 640 N.E.2d at 929.  This strongly indicates that the Sheriff is an  agent for the county, and not the State. But, as  noted above, while the Sheriff is a county  officer, he may still act on some occasions on  behalf of the State. Illinois statutes make it  clear, however, that when the Sheriff manages the  jail, he is a county officer. For instance, the  county maintains and furnishes the jail, 730 ILCS  sec. 125/20, and bears all of the costs to  maintain prisoners. 730 ILCS sec. 125/5. The  county board builds the jail and provides for the  Sheriff's reasonable and necessary expenses. 55  ILCS sec. 5/5-1106. And the Sheriff, as warden of  the jail, must notify the county board if he  decides that the jail is insufficient to secure  prisoners. 730 ILCS sec. 125/12.


10
The Sheriff cites provisions that require  sheriffs to participate in annual training  programs that a State board has approved, that  authorize the State Department of Corrections to  inspect the jails at least once a year, and that  permit the governor to remove sheriffs who fail  to protect prisoners from a lynch mob. But these  provisions merely authorize the State to regulate  sheriffs in a very tenuous and indirect manner,  and certainly do not outweigh the Illinois  Constitution, the Illinois Supreme Court, and  Illinois statutory provisions that overwhelmingly  designate the Sheriff's office as a local entity  apart from the State.


11
The Sheriff also argues that because we have  held that Illinois sheriffs are not county  employees, by default they must be agents of the  State. We rejected this argument in Franklin, and  do so again today. See Franklin, 150 F.3d at 685  ("This argument overlooks a crucial third  possibility that we have found to be dispositive  in other cases--namely, that the sheriff is an  agent of the county sheriff's department, an  independently-elected office that is not subject  to the control of the county in most  respects.").2 Suffice it to say that for  purposes of this appeal, he is not a state  employee or officer, and is thus not protected by  the Eleventh Amendment.


12
In conclusion, since Illinois sheriffs are  county officers when they manage the jail, the  Eleventh Amendment does not bar this official  capacity suit. We AFFIRM.



Notes:


1
 An official capacity suit is the same as a suit  against the entity of which the officer is an  agent. McMillian v. Monroe County, Alabama, 520 U.S. 781, 785 n. 2 (1997).


2
 The Sheriff also contends that he is not liable  because the Sheriff's Department is not a suable  entity under Illinois law. "The federal courts  look to state law to determine if a defendant is  amenable to suit. Fed. R. Civ. P. 17(b). To be  sued in Illinois, a defendant must have a legal  existence, either natural or artificial."  Magnuson v. Cassarella, 812 F. Supp. 824, 827  (N.D. Ill. 1992). According to Illinois law, the  Sheriff is an independently-elected  constitutional officer. Ill. Const. Art. VII,  sec. 4(c); Ryan v. DuPage County, 45 F.3d 1090,  1092 (7th Cir. 1995); Thompson, 882 F.2d at 1187.  "Within the sheriff's prescribed range of  activity, he and not some legislative-type body  is at the apex of the governmental pyramid."  Hvorcik v. Sheahan, 847 F. Supp. 1414, 1417 n. 7  (N.D. Ill. 1994). Therefore, the Sheriff's office  has a legal existence separate from the county  and the State, and is thus a suable entity. See  Franklin, 150 F.3d at 685; See also Carver v.  Condie, 169 F.3d 469, 472 (7th Cir. 1999).
In Carver, we also recognized that "the sheriff  only has whatever funds the county chooses to  give his office in any given year." 169 F.3d at  473. This begs the question whether a judgment  against the sheriff's office is collectible. On  remand, the district court searched for an answer  but found "no Illinois statutory or case law  instructive." Carver v. Condie, No. 94 C 2240,  2000 WL 204240 at *11 (N.D. Ill., Feb. 15, 2000).  We agree that this is a matter of first  impression for Illinois law, and at this juncture  we need not intrude on that prerogative of the  Illinois state courts. See id. at *11-*12.